           Case 4:19-cv-40135-TSH Document 2 Filed 10/22/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
LOUIS J. DESY JR.                         )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  )
                                          )                  Civil Action No.:
AZZ, INC.,                                )
                                          )
      Defendant                           )
__________________________________________)

    CORPORATE DISCLOSURE STATEMENT PURSUANT TO FED. R. CIV. P. 7.1

         Defendant, AZZ, Inc. (“Defendant”), is a corporation formed under the laws of the State

of Texas, with its principal place of business in the State of Texas. It is a nongovernmental

corporate party. Pursuant to Fed. R. Civ. P. 7.1, Defendant states that it has no parent

corporation, but states that BlackRock, Inc., a publicly held corporation, owns 10% or more of its

stock.



                                                        Respectfully Submitted,
                                                        AZZ, INC.,
                                                        By their attorneys,


                                                        /s/ John E. (Jed) DeWick____________
                                                        John E. (Jed) DeWick (BBO #654723)
                                                        Kevin B. Smith (BBO #688418)
                                                        ARROWOOD LLP
                                                        10 Post Office Square, 7th Floor South
                                                        Boston, MA 02109
                                                        (617) 849-6200
                                                        (617) 849-6201 (Fax)
                                                        jdewick@arrowoodllp.com
                                                        ksmith@arrowoodllp.com

Dated: October 22, 2019
          Case 4:19-cv-40135-TSH Document 2 Filed 10/22/19 Page 2 of 2




                                     CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) or sent by first-class
mail to any persons presently indicated as non-registered participants on this date.


                                                      /s/ Kevin B. Smith

                                                      Kevin Smith, BBO (BBO # 688418)
                                                      October 22, 2019
